Citation Nr: 0433466	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for a non-
ulcer dyspepsia currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Clayte Binion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which granted service connection for a non-ulcer 
dyspepsia and granted a 10 percent initial rating.  

By way of history, appellant appealed a January 1997 Board 
determination that denied reopening a previously denied claim 
for entitlement to service connection for a stomach disorder 
to the United States Court of Appeal for Veterans Claims 
(previously the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court").  The Court, in an 
Order of November 17, 1998, vacated the Board's January 1997 
decision, and in so doing, remanded the case to the Board for 
further action pursuant to a November 12, 1998 Joint Motion 
for Remand.  The Board remanded the service connection issue 
for further development in May 1999.  The RO's granting of 
service connection in March 2003 rendered moot the claim for 
entitlement to service connection for a stomach disorder that 
had been appealed to the Court.  


FINDING OF FACT

The veteran's stomach disorder is primarily manifested by 
complaints of occasional pain, indigestion, nausea, vomiting 
and epigastric distress, often triggered by certain foods.  
The symptoms do not include persistent episodes of recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for non-ulcer dyspepsia were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7346 (2001 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in July 2001 
prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 18 Vet. App. 
412 (2004).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  A January 2002 duty to assist letter further 
discussed what medical records the RO had received and 
advised the appellant what further steps would be taken.

The appellant was again notified, by means of the discussion 
in a March 2002 rating decision June 2003 statement of the 
case (SOC) and October 2003 SSOC, of the applicable law and 
reasons for the denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Available service records were previously obtained 
and associated with the claims folder.  Furthermore, private 
and VA medical records, referred to by the veteran, were 
obtained and associated with the claims folder.  The RO also 
obtained the veteran's VA and private outpatient records.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, VA examinations were conducted and the 
reports are associated with the claims file.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the increased rating issue is required 
to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In cases where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.   See 66 Fed. 
Reg. 29486-89 et seq. (July 2, 2001) (codified at 38 C.F.R. § 
4.114 (2004)).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claim 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions. Wanner v. Principi, 17 
Vet. App. 4, 9 (2004).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

Prior to and subsequent to July 2, 2001, weight loss remained 
a criterion for a disability rating higher than currently 
assigned for the veteran's stomach disorder under Diagnostic 
Codes 7305 and 7346; however, in July 2001, VA revised 
regulation § 4.112, pertaining to weight loss, which further 
defines Diagnostic Code 7346.  Under the former version of 38 
C.F.R. § 4.112, minor weight loss or greater weight losses of 
brief duration were not considered to be of importance.  The 
revised version of § 4.112 adds definitions of "substantial 
weight loss, minor weight loss, inability to gain weight, and 
baseline weight" to be used in diagnostic codes found under § 
4.114. According to the revised regulation:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.

The RO has evaluated the veteran's service-connected non-
ulcer dyspepsia by analogy under Diagnostic Code 7346. 

Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2001 and 2004).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation. 38 C.F.R. § 
4.114 (2003).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 
(2004)..

In this case, service medical records were noted to have been 
destroyed by a fire, but available morning reports revealed 
that he was hospitalized in Germany for an unknown condition 
between September and October 1957.  The veteran had claimed 
that he was hospitalized for a chronic stomach condition in 
Germany in 1957.  

Post service records reflect that the veteran was 
hospitalized in November 1969 for probable peptic ulcer, with 
complaints of frequent episodes of indigestion and upper 
abdominal pain, with some nausea.  He denied any hemastasis 
or melena.  Following treatment the post discharge diagnosis 
in November 1969 was acute gastritis.  He was treated for 
gastritis in October 1970 and gastroenteritis in June 1973.  

In April 1974 the veteran was hospitalized for complaints of 
long standing abdominal pain, with only some epigastric 
tenderness noted on admission.  The initial assessment was 
questionable peptic ulcer and questionable gastritis.  He 
underwent an upper G.I., which revealed a normal upper G.I. 
series.  The discharge diagnosis was non-specific gastritis 
and examined for ulcer, not found.  

His symptoms in the latter 1970's were primarily complaints 
of chronic lower abdominal pain shown in records dated in 
1975.  The pain was described as cramping relieved by 
defecation and also as a dull epigastric pain in November 
1975.  An undated record revealed complaints of  chronic 
intermittent periumbicular aching, but with no weight loss 
and good appetite.  In July 1976 he was shown to have 
undergone a barium enema for intermittent bowel symptoms, 
with results within normal limits.  On physical examination 
he had mild epigastric tenderness without rebound rigidity.  
The diagnosis in July 1976 was intermittent abdominal pain, 
etiology unknown with no evidence of organic disease.  In 
June 1977, he was seen by the VA clinic with a long history 
of abdominal pain.  In October 1977 on follow up, he reported 
occasional pain after eating spicy foods, but had no 
decreased appetite or change in bowel habits.  The assessment 
was probable functional bowel. 

Service connection for a stomach disorder was denied by Board 
decisions dated in December 1974 and July 1991.  

The veteran filed to reopen a previously denied claim for 
service connection for a gastric condition in November 1993.  
Among the evidence submitted in support of this claim was an 
October 1993 letter from a physician who stated that he 
assisted the veteran's treating doctors in treating him in 
1962.  He indicated that the veteran was suffering from acute 
gastritis and peptic ulcer and noted that the veteran had 
been hospitalized for the same in 1969.  The doctor stated 
that the veteran still received treatment for gastritis and 
peptic ulcer and that such treatment was continuous.  
Complaints of a "nervous stomach" were noted in an October 
1999 VA treatment note that primarily addressed problems with 
gouty arthritis.  

In October 2000 the veteran reported to the VA medical center 
with complaints of dyspeptic symptoms with certain foods and 
a request for a upper gastrointestinal examination (UGI) to 
rule out ulcers.  The UGI was negative and a flexible 
sigmoidoscopy was ordered.  In December 2000 the veteran 
reported that his dyspeptic symptoms persisted and were 
especially notable at night.  There were no changes in bowel 
movements.  The diagnosis was dyspepsia, questionable non-
ulcer.  

In February 2001 the veteran underwent a VA examination and 
claims file review, which noted a history of recent stomach 
problems as outlined in the preceding treatment records.  The 
examiner noted that the veteran took stomach medications and 
that his current diagnosis was non-ulcer dyspepsia.  The 
examiner opined that while the veteran's current diagnosis 
and treatment and recent medical records did not show 
evidence of prior ulcer pathology, it was possible that the 
veteran may have had prior gastric or peptic ulcerations, 
which healed through previous treatments and were no longer 
radiographically evident.  

VA treatment records from 2001 to 2003 primarily concern 
other medical problems besides stomach complaints.  However 
he was noted to be on medicine for constipation in an October 
2001 treatment record.  A January 2002 operative report for 
eye problems gave a medical history of "GERD."  The records 
also showed the veteran to be obese.

A February 2003 VA examination was conducted without claims 
file review.  The veteran gave a history of having 
gastrointestinal complaints since around 1956.  Symptoms 
included nausea, vomiting, epigastric distress with pain and 
indigestion.  There was slight suggestion of GERD.  He 
indicated that he had many X-rays, none of which showed an 
ulcer, although he had symptoms of one.  The examiner 
suggested a diagnosis of sacrificial gastritis, which was 
never diagnosed.  The veteran's current complaints were that 
he had to eat a bland diet because anything with seasoning 
can cause acute stomach distress.  He had flare ups of his 
stomach every day or two, although he could go up to three or 
for days.  His flare-ups lasted several hours.  He took 
medicines for the symptoms such as nausea, and they were said 
to only help slightly.  The last X-ray taken a year earlier 
showed no evidence of an ulcer.  He indicated that Tylenol 
with Codeine taken for another medical condition sometimes 
upset his stomach.  He described his flare-ups as frequent.  

On physical examination he was noted to be grossly obese, but 
this caused no problems other than hypertension.  On 
examination of the abdomen, there was a vague tenderness 
across the epigastrium and deep in the epigastrium at the 
midline.  The diagnosis was non-ulcer dyspepsia, aggravated 
by diet and sometimes medication, but exact etiology was 
unknown.  

VA treatment records from February 2003 revealed some 
complaints of right side pain and left flank muscle pain.  
The assessment was myalgia.  None of the records from 2003 
clearly addressed stomach problems.  

The report of a September 2003 VA examination included a 
claims file review and physical examination.  The history of 
the veteran having been treated in service for symptoms said 
to be from an ulcer was given.   The post service records 
were noted to be repeatedly absent of any objective evidence 
of an ulcer, including the last GI done in October 2000.  He 
was noted to have lost 10 pounds in the past year and now 
weighed 290 pounds.  The veteran's current complaints were of 
abdominal pain.  He took medicine twice a day for this.  He 
described abdominal discomfort when he ate fatty or greasy 
foods or sweets.  He had occasional constipation and some 
irritative rectal bleeding as a consequence.  He indicated 
that this happened about once a year.  He described a good 
appetite and currently had no complaints of heartburn, gas or 
indigestion.  About three or four times a year when he eats 
he would get a pain in his chest and would vomit his food.  
He described this as a feeling of this stopping in his chest.  
He had X-rays in this regard a year ago which were negative.  
He had a vague aching lower abdominal pain that would come on 
sometimes after eating, but more often when he would get 
nervous.  

On physical examination, the liver and spleen were not 
palpable and there were no ballotable organs, masses or 
tenderness.  Peristalsis was normal and no femoral bruits or 
nods were noted.  Rectal exam showed a small hemmoroidal tag, 
without evidence of inflammation or recent bleeding.  There 
were no rectal masses.  The rest of the physical examination 
addressed other areas of the body besides the 
gastrointestinal system.  The pertinent impression rendered 
was non-ulcer dyspepsia, chronic, minimal symptoms, no 
progression.  

The medical evidence demonstrates that the veteran suffers 
from chronic non-ulcer dyspepsia.  As noted above, the RO has 
rated this disorder by analogy to the criteria for hiatal 
hernia.  The anatomical location affected and the 
symptomatology demonstrated by the evidence of record, 
primarily pain after eating certain foods, indigestion, 
occasional nausea and vomiting are most close to the rating 
criteria for hiatal hernia as contemplated by Diagnostic Code 
7346.  Thus the Board will continue to evaluate this disorder 
under this Diagnostic Code rather than other Diagnostic Codes 
under 38 C.F.R. § 4.114.  This also excludes consideration of 
the veteran's stomach disorder under the criteria for 
duodenal ulcer, given the lack of evidence of any history of 
actual ulcers, as well as the symptoms not shown to more 
closely resemble the criteria for duodenal ulcers under 
Diagnostic Code 7305.  

As previously noted, while the veteran's appeal of the rating 
for his stomach disorder was pending, effective July 2, 2001, 
VA revised the regulations for diagnosing and evaluating 
disabilities of the digestive system.  However the applicable 
Diagnostic Code 7346 in this case was unchanged.  The only 
potentially pertinent change of the regulations in this case 
concerned the significance of weight loss as changed from 
that discussed in the old 38 C.F.R. § 4.112 to the revised 
38 C.F.R. § 4.114.  The Board notes that a criteria for a 60 
percent rating under D.C. 7346 includes symptoms of 
"material weight loss."  In light of the evidence showing 
that the veteran is morbidly obese, with only a 10-pound 
weight loss from 300 to 290 pounds in the past year, the 
considerations for weight loss are not for application in 
this instance.  

Based on review of the evidence, the Board an increased 
rating is not warranted in this matter.  The evidence shows 
that from the time of initial entitlement to service 
connection, the veteran's symptoms from his non-ulcer 
dyspepsia are no more than 10 percent disabling.  Overall, 
the symptoms have been chronic intermittent gastric pain, 
with no adverse affect on appetite, and no weight loss.  
Other symptoms over the years have included symptoms of 
indigestion, nausea, vomiting and epigastric distress.  
Symptoms were shown to be triggered by certain foods.  On 
occasion, about four times a year, his symptoms flared up 
while eating, causing him to vomit food.  The examiner from 
the most recent VA examination in September 2003 described 
the veteran's gastrointestinal symptoms as non-ulcer 
dyspepsia, chronic, minimal symptoms, with no progression.  

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's stomach disorder 
does not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the old or new criteria.   
38 C.F.R. § 4.25, 4.114 (2001 and 2004).   The evidence fails 
to show his dyspepsia causing recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  In this case, 
the Schedule is adequate.  The Schedule provides for higher 
ratings for the service-connected non-ulcer dyspepsia, but, 
as discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the dyspepsia has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's stomach disorder.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for non-ulcer 
dyspepsia is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



